Title: Theodorus Bailey to Thomas Jefferson, 18 March 1811
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New York 18th March, 1811.
          
           I do myself the honor to transmit to you herewith a copy of the Report of the Commissioners appointed by the Legislature of this state, to explore the Route of an Inland navigation, from the River Hudson to the great Lakes, Ontario and Erie.—A map of the western parts of this State; exhibiting the Route of the projected Canal, will be published in a few days=A Copy of this likewise will be forwarded to you, as soon as it can be obtained—
          
            With the highest consideration and respect, I am truly, Your Obedt servant,
            
 Theodorus Bailey
          
        